

114 S494 IS: Authorizing Alaska Production Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 494IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the exploration, leasing, development, production, and economically feasible and
			 prudent transportation of oil and gas in and from the Coastal Plain in
			 Alaska.
	
		1.Short
 titleThis Act may be cited as the Authorizing Alaska Production Act.
 2.DefinitionsIn this Act: (1)Coastal PlainThe term Coastal Plain means the area described in appendix I to part 37 of title 50, Code of Federal Regulations.
			(2)Federal
 agreementThe term Federal Agreement means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.).
			(3)Final
 statementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to—
 (A)section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142); and
 (B)section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (4)MapThe term map means the map entitled Arctic National Wildlife Refuge, dated September 2005, and prepared by the United States Geological Survey.
 (5)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior; or (B)the designee of the Secretary.
				3.Leasing program
			 for land within the Coastal Plain
			(a)In
			 general
 (1)AuthorizationCongress authorizes the exploration, leasing, development, production, and economically feasible and prudent transportation of oil and gas in and from the Coastal Plain.
 (2)ActionsThe Secretary shall take such actions as are necessary—
 (A)to establish and implement, in accordance with this Act, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain; and
 (B)to administer this Act through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that—
 (i)ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment; and
 (ii)require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this Act in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased.
						(b)Repeal
 (1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed.
				(2)Conforming
 amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003.
				(c)Compliance with
			 requirements under certain other laws
 (1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.)—
 (A)the oil and gas preleasing and leasing program, and activities authorized by this section in the Coastal Plain, shall be considered to be compatible with the purposes for which the Arctic National Wildlife Refuge was established; and
 (B)no further findings or decisions shall be required to implement that program and those activities.
					(2)Adequacy of the
			 Department of the Interior's legislative environmental impact
 statementThe Final Statement shall be considered to satisfy the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to preleasing, including exploration programs and actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this Act before the conduct of the first lease sale.
				(3)Compliance with
			 NEPA for other actions
					(A)In
 generalBefore conducting the first lease sale under this Act, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this Act that are not referred to in paragraph (2).
					(B)Identification
 and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not—
 (i)identify nonleasing alternative courses of action; or (ii)analyze the environmental effects of those courses of action.
						(C)Identification
 of preferred actionNot later than 1 year after the date of enactment of this Act, the Secretary shall identify only a preferred action and a single leasing alternative for the first lease sale authorized under this Act.
					(D)Effect of
 complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this Act.
					(d)Relationship to
 State and local authorityNothing in this Act expands or limits any State or local regulatory authority.
			(e)Limitation on
 closed areasThe Secretary shall not close land within the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this Act.
 (f)RegulationsNot later than 1 year after the date of enactment of this Act, in consultation with the State of Alaska, North Slope Borough, Alaska, the City of Kaktovik, Alaska, and the Arctic Slope Regional Corporation, the Secretary shall promulgate such regulations as are necessary to carry out this Act.
			4.Lease
			 sales
			(a)In
 generalLand may be leased pursuant to this Act to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
 (b)ProceduresThe Secretary shall, by regulation, establish procedures for— (1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in a lease sale;
 (2)the holding of lease sales after the nomination process described in paragraph (1); and (3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale.
 (c)Lease sale bidsBidding for leases under this Act shall be by sealed competitive cash bonus bids. (d)Acreage minimum in first saleFor the first lease sale under this Act, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres.
 (e)Timing of lease salesThe Secretary shall— (1)not later than 18 months after the date of enactment of this Act, conduct the first lease sale under this Act;
 (2)not later than 1 year after the date on which the first lease sale is conducted under paragraph (1), conduct a second lease sale under this Act; and
 (3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales.
				5.Grant of leases
			 by the Secretary
			(a)In
 generalUpon payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary shall grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 4 a lease for any land on the Coastal Plain.
			(b)Subsequent
			 transfers
				(1)In
 generalNo lease issued under this Act may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary.
				(2)Condition for
 approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the Attorney General.
				6.Lease terms and
			 conditions
			(a)In
 generalAn oil or gas lease issued pursuant to this Act shall—
 (1)provide for the payment of a royalty of not less than 12½ percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases;
 (2)provide that the Secretary, after consultation with the State of Alaska, North Slope Borough, Alaska, the City of Kaktovik, Alaska, and the Arctic Slope Regional Corporation, may close, on a seasonal basis, such portions of the Coastal Plain to exploratory drilling activities as are necessary to protect caribou calving areas and other species of fish and wildlife;
 (3)require that each lessee of land within the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee;
 (4)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation responsibility and liability described in paragraph (3) to another person without the express written approval of the Secretary;
 (5)provide that the standard of reclamation for land required to be reclaimed under this Act shall be, to the maximum extent practicable—
 (A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or
 (B)upon application by the lessee, to a higher or better standard, as approved by the Secretary;
 (6)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 3(a)(2); and
 (7)provide that each lessee, and each agent and contractor of a lessee, shall use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement.
				(b)Project labor
 agreementsThe Secretary, as a term and condition of each lease under this Act, and in recognizing the proprietary interest of the Federal Government in labor stability and in the ability of construction labor and management to meet the particular needs and conditions of projects to be developed under the leases issued pursuant to this Act (including the special concerns of the parties to those leases), shall require that each lessee, and each agent and contractor of a lessee, under this Act negotiate to obtain a project labor agreement for the employment of laborers and mechanics on production, maintenance, and construction under the lease.
			7.Coastal plain
			 environmental protection
			(a)No significant
			 adverse effect standard To govern authorized coastal plain
 activitiesIn accordance with section 3, the Secretary shall administer this Act through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other provisions that—
 (1)ensure, to the maximum extent practicable, that oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment;
 (2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and
 (3)ensure that the maximum surface acreage covered in connection with the leasing program by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Coastal Plain.
				(b)Site-Specific
 assessment and mitigationThe Secretary shall require, with respect to any proposed drilling and related activities on the Coastal Plain, that—
 (1)a site-specific environmental analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment;
 (2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the maximum extent practicable) any significant adverse effect identified under paragraph (1); and
 (3)the development of the plan occur after consultation with—
 (A)each agency having jurisdiction over matters mitigated by the plan;
 (B)the State of Alaska;
 (C)North Slope Borough, Alaska;
 (D)the City of Kaktovik, Alaska; and (E)the Arctic Slope Regional Corporation.
					(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and
			 the
 environmentBefore implementing the leasing program authorized by this Act, the Secretary shall prepare and promulgate regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other measures designed to ensure, to the maximum extent practicable, that the activities carried out on the Coastal Plain under this Act are conducted in a manner consistent with the purposes and environmental requirements of this Act.
			(d)Compliance with
 Federal and State environmental laws and other requirementsThe regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this Act shall require—
 (1)compliance with all applicable provisions of Federal and State environmental law (including regulations); and
 (2)implementation of and compliance with—
 (A)standards that are at least as effective as the safety and environmental mitigation measures, as described in items 1 through 29 on pages 167 through 169 of the Final Statement;
 (B)reclamation and rehabilitation requirements in accordance with this Act for the removal from the Coastal Plain of all oil and gas development and production facilities, structures, and equipment on completion of oil and gas production operations, except in a case in which the Secretary determines that those facilities, structures, or equipment—
 (i)would assist in the management of the Arctic National Wildlife Refuge; and
 (ii)are donated to the United States for that purpose; and
 (C)reasonable stipulations for protection of cultural and archaeological resources.
					(e)Access to
 public landThe Secretary shall— (1)manage public land in the Coastal Plain in accordance with subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and
 (2)ensure that local residents shall have reasonable access to public land in the Coastal Plain for traditional uses.
				8.Rights-of-way
 and easements across Coastal PlainFor purposes of section 1102(4)(A) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any rights-of-way or easements across the Coastal Plain for the exploration, development, production, or transportation of oil and gas shall be considered to be established incident to the management of the Coastal Plain under this section.
 9.ConveyanceNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns in the Coastal Plain, the Secretary shall—
 (1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and
 (2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983.
			10.Local government impact aid and community service assistance
			(a)Establishment of fund
 (1)In generalThere is established in the Treasury a fund to be known as the Coastal Plain Local Government Impact Aid Assistance Fund (referred to in this section as the Fund). (2)UseAmounts in the Fund may be used only to provide financial assistance in accordance with subsection (b).
 (3)DepositsSubject to paragraph (4), of amounts of revenues payable to the State of Alaska under section 35 of the Mineral Leasing Act (30 U.S.C. 191) that are derived from rents, bonuses, and royalties from Federal leases and lease sales authorized under this Act—
 (A)$28,000,000 shall be deposited in the Fund for the first fiscal year for which amounts are received by the United States from Federal leases and lease sales authorized under this Act; and
 (B)$7,000,000 shall be deposited in the Fund for each fiscal year thereafter. (4)Limitation on depositsThe total amount in the Fund may not exceed $28,000,000.
 (5)Investment of balancesThe Secretary of the Treasury shall invest amounts in the Fund in interest-bearing securities of the United States.
				(b)Financial assistance
 (1)In generalThe Secretary may use amounts available from the Fund to provide timely financial assistance to North Slope Borough, Alaska, the City of Kaktovik, Alaska, and any other borough, municipal subdivision, village, or other community in the State of Alaska that is directly impacted by exploration for, or the production of, oil or gas on the Coastal Plain under this Act, as determined by the Secretary.
 (2)Use of assistanceFinancial assistance provided under this subsection may be used only for— (A)planning for mitigation of the potential effects of oil and gas exploration and development on environmental, social, cultural, recreational, and subsistence values;
 (B)implementing mitigation plans and maintaining mitigation projects; (C)developing, carrying out, and maintaining projects and programs that provide new or expanded public facilities and services to address needs and problems associated with the effects described in subparagraph (A), including firefighting, police, water, waste treatment, medivac, and medical services; and
 (D)the establishment by North Slope Borough, Alaska, of a coordination office in the City of Kaktovik, Alaska—
 (i)to coordinate with and advise developers on local conditions of, impacts on, and the history of the areas utilized for development under this Act; and
 (ii)to provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report that describes the status of coordination between developers and the communities affected by development under this Act.
						(c)Application
 (1)In generalTo receive assistance under subsection (b), a community described in subsection (b)(1) shall submit to the Secretary an application for assistance, in such form and under such procedures as the Secretary may prescribe by regulation.
 (2)North Slope Borough communitiesA community located in North Slope Borough, Alaska, may apply for assistance under this section either directly with the Secretary or through the North Slope Borough.
 (3)Application assistanceThe Secretary shall work closely with and assist North Slope Borough, Alaska, and other communities eligible for assistance under this section in developing and submitting applications under this subsection.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary from the Fund $7,000,000 for each fiscal year to provide financial assistance under this section.